Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
--Display substrate compensating alignment offset of thin film transistor electrodes for improving display quality, and display device thereof--.

The abstract of the disclosure is objected to because:
In the abstract, line 1, “A display substrate and a display device are provided.  The display substrate … “ should be changed to read --A display substrate … --.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 8 and 16 objected to because of the following informalities:
In claim 8, line 5, “a same” should be changed to --the same--.  In claim 16, line 5, “a same” should be changed to --the same--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niioka et al. (US Pub 20140292732 A1).
Regarding claim 1, Niioka et al. teaches a display substrate (Fig. 1) comprising: a base substrate; a plurality of pixel units (Fig. 1) disposed on the base substrate, wherein each pixel unit of the plurality of pixel units includes a plurality of sub-pixels (Fig. 6, [0126]-[0127], sub-pixels 4S/4S’ comprise “pixel pair”), each sub-pixel of the plurality of sub-pixels includes a thin film transistor TFT corresponding to the sub-pixel (Fig. 6, 4TFT, [0126]); at least two TFTs of the pixel unit are disposed in the pixel unit symmetrically about a geometric center point of the pixel unit (center point O, Figs. 6A-6B, [0127], “It is desirable to dispose the respective subpixels composing the vertical 
As to claims 2-6 and 18, see the figures and related descriptions.  As to claim 19-20, the claims carry negligible patentable weight as failing to further limit the “display substrate” of claim 1.

Allowable Subject Matter
Claim(s) 7-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, alone or in combination, fails to teach or fairly suggest a display substrate, wherein each of the plurality of pixel units is further provided with an alignment component; the alignment component comprises a same film-layer structure as that of a TFT in each of the sub-pixels of the pixel unit; the alignment component is configured to show alignment states among films and layers of the TFT of each of the sub-pixels in the pixel unit, as recited in claim 7.
	The closest prior art, alone or in combination, fails to teach or fairly suggest a display substrate, wherein at least one of a shape or a size of each of the plurality of sub-pixels is different from at least one of a shape or a size of another one of the plurality of sub-pixels, as recited in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murade (US Pat 6556265 B1) teaches an LCD having auxiliary capacitance lines and light shielding films electrically connected via contact holes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew Q Tran/Primary Examiner, Art Unit 2812